Citation Nr: 0729048	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  93-16 510	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for claimed sleep 
apnea.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected right shoulder disability 
prior to July 30, 2002.  

3.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected right shoulder disability from July 30, 
2002 through September 21, 2006.  

4.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right shoulder disability beginning 
September 22, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from July 1984 to 
October 1989.  

The issues currently on appeal were remanded by the Board of 
Veterans' Appeals (Board) in September 2004 to the RO for 
additional development.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to sleep apnea during his period of active 
service or during the first year thereafter.  

2.  The currently demonstrated sleep apnea is not shown to be 
due to any event or incident of the veteran's period of 
active service.  

3.  Prior to July 30, 2002, the movement of the veteran's 
right arm is shown to have been performed to at least 
shoulder level due to the service-connected disability.  

4.  The service-connected right shoulder disability is shown 
to have been productive a level of functional loss that more 
nearly approximated that of limitation of movement of the arm 
to 25 degrees from the side, based on VA treatment records 
dated on July 30, 2002.  

5.  The service-connected right shoulder disability currently 
is shown to be manifested by a flexion to 180 degrees, with 
discomfort, based on VA examination on September 22, 2006.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
sleep apnea due to disease or injury that was incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent prior to July 30, 2002, for the 
service-connected right shoulder disability, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5201 (2002).  

3.  The criteria for the assignment of an initial rating of 
30 percent, but no higher, beginning on July 30, 2002 for the 
service-connected right shoulder disability have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Code 5201 (2006).  

4.  The criteria for the assignment of an initial rating in 
excess of 20 percent beginning on September 22, 2006, for the 
service-connected right shoulder disability, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a including Diagnostic Code 5201 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided hereinbelow.  


In September 2004, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
service connection and an increased evaluation.  In 
accordance with the requirements of VCAA, the letter informed 
the veteran what evidence and information he was responsible 
for and the evidence that was considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The private medical evidence was subsequently added to the 
claims files.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims files.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in the April 
2007 Supplemental Statement of the Case that a disability 
rating and effective date would be assigned if any of his 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA 
examination was conducted in September 2006.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues on appeal.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claim

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of sleep apnea, including 
on his September 1989 discharge medical history report.  

Although the veteran testified at his personal hearing in 
June 2002 that he was told by a doctor at the University of 
Utah shortly after service discharge that he had sleep apnea, 
the initial post-service complaints of sleep apnea were in 
December 1991, which is over two years after discharge, and 
the initial diagnosis of sleep apnea was by the University of 
Utah in March 1992.  

Moreover, a VA examiner concluded after review of the claims 
files and evaluation of the veteran in September 2006 that 
the veteran's sleep apnea was not causally related to any 
event or incident of his service.  

The examiner noted that the veteran had a short and big neck, 
small throat and small mouth, as well as morbid obesity, 
which are the classic signs of a person who will develop 
sleep apnea.  

Consequently, as there is no showing of sleep apnea in 
service or nexus opinion in favor of the claim, all of the 
elements required to warrant a grant of service connection 
have not been shown.  

Therefore, the claim of service connection for sleep apnea 
must be denied.  

Despite the hearing testimony and written contentions on file 
by and on behalf of the veteran in support of his service-
connection claim, it is now well established that lay 
statements cannot be used to establish a nexus between a 
current disability and service.  

Although a lay statement can establish an event occurred in 
service, a layperson without medical training, such as the 
veteran, is not qualified to render a medical opinion 
regarding the etiology of a disability, such as the 
disability at issue.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




Increased Rating Claim

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  



Rating Criteria

The veteran's service-connected right shoulder disability is 
currently assigned a 20 percent evaluation under Diagnostic 
Code 5201, which involves limitation of motion of the arm.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the minor arm at 
shoulder level or midway between the side and shoulder level; 
a 30 percent evaluation contemplates limitation of motion of 
the minor arm to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  


Analysis

The evidence on file reveals that the veteran is left handed.  
As noted, to warrant an evaluation in excess of 20 percent 
for disability of the veteran's right, or minor, shoulder, 
there would need to be limitation of motion of the right 
upper extremity to 25 degrees from the side.  

On private examination in July 1993, abduction of the right 
shoulder was to 160 degrees, and bilateral rotation was to 90 
degrees, with minimal discomfort.  VA orthopedic evaluation 
in September 1991 had revealed some right shoulder weakness 
and tenderness; abduction and flexion of the right shoulder 
were to 90 degrees.  

The medical evidence reveals limitation of motion of the 
service-connected right shoulder disability to 25 degrees 
from the side in abduction and flexion on VA treatment 
records dated July 30, 2002.  Consequently, there is evidence 
warranting an initial evaluation of 30 percent, which is the 
maximum schedular rating provided under Diagnostic Code 5201 
for limitation of motion of the service-connected minor 
shoulder, beginning on July 30, 2002.  

Subsequent medical evidence shows motion of the service-
connected right upper extremity to 180 degrees, with 
discomfort, on VA examination on September 22, 2006.  It was 
noted that upper extremity strength was 5/5 and that x-rays 
of the right shoulder were normal.  The examiner noted that 
there was no evidence of severe right shoulder pain.  

Although the veteran has testified that his functional 
impairment is worse than the range of motion figures 
indicate, the Board notes that the VA examiner noted in 
September 2006 that the veteran still had estimated motion of 
the right upper extremity to approximately 100 degrees during 
acute flare-ups.  

There are no additional findings involving motion of the 
right upper extremity after July 2002.  Consequently, as 
right upper extremity motion in September 2006 is to more 
than shoulder level, no more than 20 percent is warranted for 
right shoulder disability beginning on September 22, 2006 
under Diagnostic Code 5201.  

Accordingly, based on the evidence on file, the Board 
concludes that staged ratings are warranted as noted for the 
veteran's service-connected right shoulder disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
veteran's service-connected low back disorder.  See Tedeschi, 
7 Vet. App. at 414.  

However since there is no evidence of ankylosis or impairment 
of the humerus, clavicle, or scapula, there is no other 
diagnostic code under which the veteran's right shoulder 
disability should be rated.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, 5203 (2006).  

An initial rating in excess of those assigned above is not 
warranted for service-connected right shoulder disability 
based on functional impairment at any time during the appeal 
period.  Deluca v. Brown, 8 Vet. App. 202 (1995).  

Although there was significant limitation of motion of the 
right shoulder in July 2002, for which the veteran has been 
assigned the maximum 30 percent evaluation, there is a lack 
of medical evidence on file of additional functional 
impairment due to pain or weakness during other periods.  In 
fact, when examined in September 2006, the examiner noted 
that there were no incoordination or weakened movement and no 
evidence of excess fatigability.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); see also Deluca v. Brown, 8 Vet. App. 202 (1995).  


Reasonable Doubt and Extraschedular Consideration

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  The veteran has been assigned the maximum 
schedular rating for part of the appeal period, and an 
increased evaluation is provided in the rating schedule for 
more severe limitation of motion of the service-connected 
right shoulder disability, but the medical evidence reflects 
that the required loss of motion is not present in this case 
before July 30, 2002 and beginning September 22, 2006.  

Although the veteran's service-connected disability adversely 
affects his functional capacity, as evidenced by his current 
evaluations, the medical evidence does not show marked 
interference with employment due to this disability.  The 
veteran is able to work as an elementary school teacher, 
although he sometimes needs help carrying his books.  

Additionally, the veteran has not been hospitalized for his 
service-connected disability.  Consequently, the veteran has 
not submitted evidence that his service-connected right 
shoulder disability results in disability factors not 
contemplated in the rating criteria.  Therefore, the RO's 
determination not to refer this case for extra-schedular 
consideration was appropriate.  



ORDER

Service connection for sleep apnea is denied.  

An initial evaluation in excess of 20 percent for the 
service-connected right shoulder disability prior to July 30, 
2002, is denied.  

An evaluation of 30 percent for the service-connected right 
shoulder disability beginning on July 30, 2002 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

An evaluation in excess of 20 percent for the service-
connected right shoulder disability beginning on September 
22, 2006, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


